238 S.W.3d 737 (2007)
STATE of Missouri, Respondent,
v.
George LANNING, Appellant.
No. ED 88586.
Missouri Court of Appeals, Eastern District, Division Three.
November 13, 2007.
Rosalynn Koch, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Richard A. Starnes, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.

ORDER
PER CURIAM.
George Lanning appeals the judgment entered upon a jury verdict convicting him of one count of statutory sodomy and four counts of first degree child molestation. We find that the trial court did not err in admitting State's Exhibit 1. Lanning's second point on appeal seeks relief based on an assertion that is clearly refuted by the record, and is without merit. With respect to the third point on appeal, we find that Lanning waived any claim of error regarding the verdict directors.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment under Rule 30.25(b).